Title: To John Adams from William Cranch, 11 April 1796
From: Cranch, William
To: Adams, John



Dr. Sir
Washington April 11 1796.

I again take the liberty of troubling you to send to the Post Master Genll. the inclosed application in behalf of Mr. Benjamin More as successor to Mr. Richmond the late Postmaster in this City, who died yesterday morning.—Mr. More is a native of Boston and a worthy honest man whose interest I wish to promote as far as it lays in my power.—
I will thank you to lose no time in sending my Application as various other people are applying for the same office.—I hope you will excuse the trouble I give you.  I am with the / most affectionate Respect / your obedt. servt.
W. Cranch.